Exhibit 10.2

NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY

Directors who are not employees of Renaissance Learning, Inc. (the “Company”)
receive a $6,000 annual cash retainer, paid quarterly.  In addition to this
retainer, non-employee directors receive a fee of $1,000 for each board meeting
attended, plus out-of-pocket expenses incurred in connection with attendance at
each such meeting.  For each committee meeting attended, these directors receive
the following fees, plus out-of-pocket expenses:  (a) the chairman of the Audit
Committee receives $1,000 for each Audit Committee meeting attended, while the
other Audit Committee members receive $750 for each such meeting, (b) the
chairman of the Compensation Committee receives $750 for each Compensation
Committee meeting attended, while other Compensation Committee members receive
$500 for each such meeting and (c) the chairman of the Nominating Committee
receives $750 for each Nominating Committee meeting attended, while other
Nominating Committee members receive $500 for each such meeting.

In addition, each non-employee director received a restricted stock grant under
the Company’s 1997 Stock Incentive Plan on March 1, 2006 for 1,435 shares.  The
shares of restricted stock will fully vest upon a non-employee director’s
termination of service as a member of the Board of Directors.






